NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       APR 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

PENG LIN,                                       No.    17-70361

                Petitioner,                     Agency No. A087-834-064

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Peng Lin, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir.

2010), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies in Lin’s testimony as to the number of times Lin reported

to the police following his detention and the date Lin’s parents began practicing

Christianity, a negative demeanor finding, and Lin’s failure to provide reasonably

available corroborating evidence. See id. at 1048 (adverse credibility finding

reasonable under the totality of the circumstances); see also Huang v. Holder, 744
F.3d 1149, 1153-55 (9th Cir. 2014) (giving deference to the IJ’s demeanor

assessment and citing the lack of corroborating evidence as a basis for the adverse

credibility determination). Lin’s explanations do not compel a contrary

conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Thus, in the

absence of credible testimony, in this case, Lin’s asylum and withholding of

removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Lin’s CAT claim fails because it is based on the same testimony the agency

found not credible, and Lin does not point to any other evidence in the record that

                                         2                                     17-70361
compels the conclusion that it is more likely than not he would be tortured by or

with the consent or acquiescence of the government of China. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                         3                                   17-70361